

114 S2828 IS: To designate the community-based outpatient clinic of the Department of Veterans Affairs located in The Dalles, Oregon, as the “Loren R. Kaufman Memorial Veterans’ Clinic”.
U.S. Senate
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2828IN THE SENATE OF THE UNITED STATESApril 20, 2016Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs located in
			 The Dalles, Oregon, as the Loren R. Kaufman Memorial Veterans’ Clinic.
	
		1.Loren R. Kaufman Memorial Veterans’ Clinic
 (a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs located at 704 Veterans Drive, The Dalles, Oregon, shall after the date of the enactment of this Act be known and designated as the Loren R. Kaufman Memorial Veterans’ Clinic.
 (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Loren R. Kaufman Memorial Veterans’ Clinic.